ITEMID: 001-83590
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF BLIDCHENKO v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: Peer Lorenzen
TEXT: 4. The applicant was born in 1946 and lives in Vinnytsya.
5. On 17 November 1997 the applicant was dismissed from his position as a department manager (начальник бюро) of the Vinnytsya State Optical Mechanical Plant (“the Company,” Вінницький державний експериментальний оптико-механічний завод).
6. On 17 December 1997 the applicant instituted civil proceedings in the Leninsky District Court of Vinnytsya (“the Leninsky Court,” Ленінський районний суд м. Вінниця), seeking his reinstatement and compensation for unlawful dismissal. On 3 June 1998 the Leninsky Court stayed the proceedings until resolution of another dispute between the applicant and the Company.
7. On 27 March 2001 the applicant requested that the proceedings be resumed, as the aforementioned dispute had been resolved to his satisfaction. On 28 May 2001 the applicant complained to the Vinnytsya Regional Deparment of Justice (Управління юстиції Вінницької області) that the Leninsky Court had never responded to his request of 27 March 2001.
8. On 6 June 2001 the Leninsky Court informed the applicant that on 26 January 1999 it had discontinued the consideration of his claims because of his repetitive failures to attend the hearings. In July 2001 the applicant appealed against this decision.
9. On 19 September 2001 the Leninsky Court granted the applicant an extension for lodging his appeal, having noted that the applicant had not been informed about the decision of 26 January 1999 in due time.
10. On 4 December 2001 the Vinnytsya Regional Court of Appeal (“the Court of Appeal,” Апеляційний суд Вінницької області) quashed the decision of 26 January 1999 on the ground that the Leninsky Court had not duly summoned the applicant to attend the hearings and remitted the case for a fresh consideration to the Zamostyansky District Court of Vinnytsya (“the Zamostyansky Court,” Замостянський районний суд м. Вінниця).
11. On 29 July 2002 the Zamostyansky Court dismissed the applicant's claims. On 27 August 2002 the applicant appealed against this judgment.
12. On 17 December 2002 the Vinnytsya Regional Court of Appeal upheld the judgment of 29 July 2002. In March 2003 the applicant appealed in cassation.
13. On 18 March 2003 the Zamostyansky Court rejected the appeal for having being lodged out of time. The applicant appealed against this decision.
14. On 14 May 2003 the Court of Appeal upheld the decision of 18 March 2003. In June 2003 the applicant appealed in cassation against the decisions of 18 March and 14 May 2003.
15. By omission of the court personnel, the applicant's cassation appeal was transferred to the Supreme Court only in June 2006.
16. On 28 November 2006 the Supreme Court rejected the applicant's request for leave to appeal in cassation.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
